Dismiss and Opinion Filed July 13, 2016




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01562-CR
                                      No. 05-15-01563-CR
                                      No. 05-15-01564-CR
                                      No. 05-15-01565-CR
                                GENESIS HICKS, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                   On Appeal from the 283rd Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause Nos. F15-39416-T, F15-39422-T, F15-39423-T & F15-39424-T

                             MEMORANDUM OPINION
                          Before Justices Francis, Fillmore, and Schenck
                                   Opinion by Justice Francis
       The Court has before it appellant’s motion for voluntary dismissal of these appeals and to

promptly issue the mandates. We grant the motion. See TEX. R. APP. P. 42.2(a).

       We dismiss these appeals. We direct the Clerk to issue the mandates instanter.




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
Do Not Publish                                     JUSTICE
TEX. R. APP. P. 47.2(b)

151562F.U05
                                     S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    JUDGMENT

GENESIS HICKS, Appellant                         On Appeal from the 283rd Judicial District
                                                 Court, Dallas County, Texas
No. 05-15-01562-CR        V.                     Trial Court Cause No. F15-39416-T.
                                                 Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                     Justices Fillmore and Schenck participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal. We DIRECT the
Clerk to issue the mandate instanter.


Judgment entered July 13, 2016.




                                           –2–
                                     S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    JUDGMENT

GENESIS HICKS, Appellant                         On Appeal from the 283rd Judicial District
                                                 Court, Dallas County, Texas
No. 05-15-01563-CR        V.                     Trial Court Cause No. F15-39422-T.
                                                 Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                     Justices Fillmore and Schenck participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal. We DIRECT the
Clerk to issue the mandate instanter.


Judgment entered July 13, 2016.




                                           –3–
                                     S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    JUDGMENT

GENESIS HICKS, Appellant                         On Appeal from the 283rd Judicial District
                                                 Court, Dallas County, Texas
No. 05-15-01564-CR        V.                     Trial Court Cause No. F15-39423-T.
                                                 Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                     Justices Fillmore and Schenck participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal. We DIRECT the
Clerk to issue the mandate instanter.


Judgment entered July 13, 2016_.




                                           –4–
                                     S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    JUDGMENT

GENESIS HICKS, Appellant                         On Appeal from the 283rd Judicial District
                                                 Court, Dallas County, Texas
No. 05-15-01565-CR        V.                     Trial Court Cause No. F15-39424-T.
                                                 Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                     Justices Fillmore and Schenck participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal. We DIRECT the
Clerk to issue the mandate instanter.


Judgment entered July 13, 2016.




                                           –5–